Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
1.	The amendment and the arguments filed on 7/7/22 have been considered and found persuasive.  
2.	The prior art, (U.S. PUBS No. 2006/0131744), teaches a semiconductor chip, comprising: a mounting surface comprising a plurality of first conductive contacts and at least one second conductive contact, wherein each of the first conductive contacts in the plurality is arranged in a regularly spaced apart array such that centroids of immediately adjacent ones of the first conductive contacts in the plurality are separated from one another in a first direction by a first distance, wherein each of the first conductive contacts in the plurality have an identical first lateral extent, and wherein the at least one second conductive contact is arranged between two of the first conductive contacts in the first direction such that distances between the at least one second conductive contact and the two of the first conductive contacts are each less than the first distance, but is silent with respect to the above teachings in combination with wherein the at least one second conductive contact is configured to check an alignment of a position of the semiconductor chip in relation to a second semiconductor chip to be mounted on the mounting surface.
3. 	The prior art, (U.S. PUBS No. 2004/0124540), teaches a chip arrangement, comprising: a first semiconductor chip and a second semiconductor chip, wherein the first semiconductor chip comprises a first arrangement comprising a plurality of first external contacts arranged in a manner corresponding to a predetermined pattern, the first arrangement further comprising a second external contact, which differs from the first external contacts in a lateral extent, and wherein the second semiconductor chip comprises a second arrangement of a plurality of first external contacts arranged in a manner corresponding to the predetermined pattern, but is silent with respect to the above teachings in combination with wherein the second external contact is configured to check an alignment of a position of the first semiconductor chip in relation to the second semiconductor chip in an alignment position wherein the first external contacts of the first semiconductor chip are situated opposite from the first external contacts of the second semiconductor chip.
4. 	The prior art, (U.S. PUBS No. 2006/0131744), teaches a chip arrangement, comprising: a first semiconductor chip and a second semiconductor chip, wherein the first semiconductor chip comprises a first arrangement comprising a plurality of first external contacts arranged in a manner corresponding to a predetermined pattern, the first arrangement further comprising a second external contact, wherein a position of the second external contact is displaced relative to a position defined by the predetermined pattern, and wherein the second semiconductor chip comprises a second arrangement of a plurality of first external contacts arranged in a manner corresponding to the predetermined pattern, but is silent with respect to the above teachings in combination with wherein the second external contact is configured to check an alignment of a position of the first semiconductor chip in relation to the second semiconductor chip in an alignment position wherein the first external contacts of the first semiconductor chip are situated opposite from the first external contacts of the second semiconductor chip.
5.	The prior art, (U.S. PUBS No. 2006/0131744), teaches a chip arrangement, comprising: a first semiconductor chip and a second semiconductor chip, wherein the first semiconductor chip comprises: a mounting surface comprising a first arrangement of a plurality of first conductive contacts and at least one second conductive contact, wherein each of the first conductive contacts in the plurality is arranged in a predetermined pattern such that centroids of immediately adjacent ones of the first conductive contacts are separated from one another in a first direction by a first distance, wherein each of the first conductive contacts in the plurality have an identical first lateral extent, and wherein the at least one second conductive contact is arranged between two of the first conductive contacts in the first direction such that first and second distances between the at least one second conductive contact and the two of the first conductive contacts are each less than the first distance, and wherein the second semiconductor chip comprises a second arrangement of a plurality of first conductive contacts arranged in a manner corresponding to the predetermined pattern, but is silent with respect to the above teachings in combination with wherein the at least one second conductive contact has a second lateral extent that is less than the first lateral extent.
6.	These combinations have been found to not be anticipated or render obvious over the prior art, hence claims 1, 3-10, 12, 13, 15-19, 21, and 22 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        7/21/22